 1

 2                                                                        JS-6

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 8

 9                                                Case No. 8:18-CV-01257 (VEB)

10   BARBARA O’ROURKE,

11                         Plaintiff,             JUDGMENT

12   vs.

13   ANDREW M. SAUL, Commissioner of
     Social Security,
14
                           Defendant.
15

16         For the reasons set forth in the accompanying Decision and Order, it is hereby

17   ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding

18   the case for further proceedings is DENIED; (2) the Commissioner’s request for an

19   order affirming the Commissioner’s final decision and dismissing the action is

20                                            1

                     JUDGMENT – O’ROURKE v SAUL 8:18CV-01257-VEB
 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 25th day of September 2019,

 4                                             /s/Victor E. Bianchini
                                               VICTOR E. BIANCHINI
 5                                         UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                           2

                     JUDGMENT – O’ROURKE v SAUL 8:18CV-01257-VEB
